238 F.2d 270
99 U.S.App.D.C. 194
Estelle PEARCE, Appellant,v.John J. GUSEK, Appellee.
No. 13137.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 30, 1956.Decided Nov. 15, 1956.

Mr. Joseph D. Bulman, Washington, D.C., with whom Mr. Samuel Z. Goldman, Washington, D.C., was on the brief, for appellant.  Messrs. Sidney M. Goldstein and Arthur S. Feld, Washington, D.C., also entered appearances for appellant.
Mr. Albert F. Beasley, Washington, D.C., for appellee.
Before EDGERTON, Chief Judge, and DANAHER and BURGER, Circuit judges.
PER CURIAM.


1
An automobile operated by defendant collided with the plaintiff, a pedestrian.  The plaintiff appeals from a judgment for the defendant, based upon a jury's verdict, in an action for personal injuries.  We find no error affecting substantial rights.


2
Affirmed.


3
BURGER, Circuit Judge, dissents.